                   Case 1:21-cv-01070-LAP Document 16 Filed 06/23/21 Page 1 of 1




    William Cafaro, Esq.
    Partner
    ADMITTED IN NY, CA, MD & TX
    Email: bcafaro@cafaroesq.com
                                       WC
                                        LAW OFFICES OF
                                        WILLIAM CAFARO
                                                                                                     Louis M. Leon, Esq.
                                                                                                               Associate
                                                                                                       ADMITTED IN NY
                                                                                             Email: lleon@cafaroesq.com

    Amit Kumar, Esq.                          108 West 39th Street, Suite 602                      Matthew S. Blum, Esq.
    Managing Attorney                          New York, New York 10018                                      Of Counsel
    ADMITTED IN NY & NJ                         Telephone: 212.583.7400                                ADMITTED IN NY
    Email: akumar@cafaroesq.com                  Facsimile: 212.583.7401                    Email: mblum@cafaroesq.com
                                                   www.cafaroesq.com
    Andrew S. Buzin, Esq.
    Of Counsel
    ADMITTED IN NY, FL & DC


                                                                  June 23, 2021

       Via ECF
       Hon. Loretta A. Preska, U.S.D.J.
       United States District Court
       Southern District of New York
       500 Pearl Street, Rom 2220
       New York, New York 10007

                                      Re: Lance Mincey v. 1199/SEIU Greater New York Worker
                                      Participation Fund, Inc., et al
                                      Case No. 21-cv-01070 (LAP)

       Your Honor:

                This office represents the Plaintiff, Lance Mincey, in this employment discrimination
       action against Defendants. In an earlier submission, we asked the Court to lift the stay in the
       proceedings. [DE 15]. The Court has not yet decided on this request, and thus all deadlines in the
       case remain stayed. Since filing our letter, Defendants’ counsel, Patricia McConnell, has informed
       us in writing that Defendants view Plaintiff’s case as frivolous and that they “will not settle for
       even nuisance value.” In other words, they have zero interest in resolving this case. As Defendants
       and their counsel do not intend to negotiate with Plaintiff - whether now or at the mediation
       scheduled for July 9, 2021 - we respectfully ask that the mediation be canceled and that the parties
       submit a joint scheduling Order. Although we would rather not make this request, we believe that
       it is necessary to conserving litigation resources. We thank the Court for its attention to this matter.

                                                                  Respectfully submitted,

                                                                  __/s/ ______________________
                                                                  By Louis M. Leon, Esq. (LL 2057)
                                                                  108 West 39th Street, Suite 602
                                                                  New York, New York 10018
                                                                  LLeon@cafaroesq.com
The stay previously entered in the case is hereby
terminated. The request to cancel mediation is granted.
The parties shall confer and submit a joint scheduling
order no later than July 7, 2021. SO ORDERED.
                                                                           6/24/2021
